DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 12 March 2021 have been fully considered but they are not persuasive.
Applicant argues Breed, Renk, and Kosugi do not teach “a controller controlled by a wireless device and a display that displays a notification received via the wireless device”.
Examiner respectfully disagrees. Breed teaches the utilization of a car phone, GPS system, wireless internet, OnStar or other wireless devices to receive external information from outside of the system. (see col. 21 lines 32 – col. 22 line 35)

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 March 2021 was filed after the mailing date of the non-Final Rejection on 14 December 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112 b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 20 are rejected as containing the limitation “a rechargeable power source, detachably coupled to the electronic docking station, to provide electrical power to a controller controlled via a wireless device”
Examiner finds the claims indefinite as the limitation “controlled via a wireless device” is either modifying the controller or rechargeable power supply.  Examiner is taking the position in the rejection below that the wireless device is controlling the controller and not the power supply.
Claim 6 recites the limitation "the electronic device".  There is insufficient antecedent basis for this limitation in the claim. It is not understood if it is directed to the wireless device, the electronic docking station, or another structure.
Claims 2-5, 7-9, 11-19, and 21-28 are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spitzer et. al. ((US 6023372) here after referred to as Spitzer’372’) in view of Breed (US 7126583) in further view of Renk (US 6007363) in further view of Kosugi et. al. (US 6050717).

Regarding claim 1 Spitzer’372’ teaches (figs. 1 and 6-8) Eyewear comprising: 
a frame (34; col. 3, lines 30-35);
a lens (24) attached to the frame (col.3, lines 39-43); 
and a display (10), detachably coupled to the frame (col. 3, lines 30-35) and powered and controlled via an attachment to the frame (70; col.5, lines 5-11), 
Spitzer’372’ does not teach an electronic docking station.
Kosugi teaches an electronic docking station (112; col. 4, lines 15-36).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the electronic frame as taught by Spitzer’372’ with the control unit as taught by Kosugi for the benefit of greater control over the HMD.
Spitzer’372’ further does not teach a notification received via the wireless device and the controller controlled via the wireless device.

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the electronic frame as taught by Spitzer’372’ with the wireless communication system of Breed for the benefit of non-tethered communication with the hmd.
Spitzer’372’ further does not teach a rechargeable power source, detachably coupled to the electronic docking station, to provide electrical power to a controller; 
Renk teaches a rechargeable power source (110), detachably coupled to an electronic docking station (130), to provide electrical power (col. 1, lines 10-14; col. 6, lines  42-49).
It would have been obvious to one having ordinary skill in the art before the invention to have modified the HMD display as taught by Spitzer’372’ and modified by Eberl with a rechargeable power source as taught by Renk for the benefit of a power pack that has magnetic alignment and utilization during battery charging.

Regarding claim 2 Spitzer’372’ teaches (figs. 1 and 6-8) Eyewear except where the electronic docking station comprises a female receptacle to receive at least one of a male electrical prong or a male electrical pin. However it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a connector between the HMD and control unit for the benefit of storage and repair.  Furthermore it has been held that constructing a formerly integral structure in various Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).

Regarding claim 3 Spitzer’372’ teaches (figs. 1 and 6-8) Eyewear, where the lens is configured to focus and/or attenuate light propagating through the lens towards an eye of a wearer of the eyewear (col.3, lines 36-43).

Regarding claim 4 Spitzer’372’ teaches (figs. 1 and 6-8) Eyewear, where the display is a monocular display configured to pivot about a pivot point (col. 5, lines 50-63; col.7, lines 11-15).

Regarding claim 8 Spitzer’372’ teaches (figs. 1 and 6-8) Eyewear except, further comprising: at least one magnet to detachably couple the rechargeable power source to the electronic docking station.
Renk teaches at least one magnet to detachably couple the rechargeable power source to the electronic docking station (col. 1, lines 10-14; col. 6, lines  42-49).
It would have been obvious to one having ordinary skill in the art before the invention to have modified the HMD display as taught by Sptizer and modified b Eberl with a rechargeable power source as taught by Renk for the benefit of a power pack that has magnetic alignment and utilization during battery charging.


Renk teaches where the at least one magnet provides an electrical connection between the rechargeable power supply and the electronic docking station (col. 1, lines 10-14; col. 6, lines  42-49).
It would have been obvious to one having ordinary skill in the art before the invention to have modified the HMD display as taught by Sptizer and modified b Eberl with a rechargeable power source as taught by Renk for the benefit of a power pack that has magnetic alignment and utilization during battery charging.

Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spitzer et. al. ((US 6023372) here after referred to as Spitzer’372’) in view of Breed (US 7126583) in further view of Renk (US 6007363) in further view of Kosugi et. al. (US 6050717) in further view of Howell et. al. (US 7621634).

Regarding claim 5 Spitzer’372’ teaches (figs. 1 and 6-8) Eyewear except for, further comprising: a pair of conductors disposed along at least a portion of the frame and in electrical communication with the electronic docking station.
Howell teaches a pair of conductors (424) disposed along at least a portion of the frame and in electrical communication with the electronic docking station (col. 8, lines 16-38).


Regarding claim 6 Spitzer’372’ teaches (figs. 1 and 6-8) Eyewear except for, further comprising: a speaker, coupled to the frame, to provide an audio signal from the electronic device to the wearer of the eyewear.
Howell teaches a speaker (426), coupled to the frame, to provide an audio signal from the electronic device to the wearer of the eyewear (col. 8, lines 16-38).
It would have been obvious to one having ordinary skill in the art before the invention to have modified the HMD as taught by Spitzer’372’ with an interframe wire system as taught by Howell for the benefit of reducing wire damage during use and storage.

Regarding claim 7 Spitzer’372’ teaches (figs. 1 and 6-8) Eyewear except where, the speaker is configured to enable a telephone conversation by the wearer of the eyewear.
Howell teaches where, the speaker is configured to enable a telephone conversation by the wearer of the eyewear (col.9, line 63 – col.10, line 8).
It would have been obvious to one having ordinary skill in the art before the invention to have modified the HMD as taught by Spitzer’372’ with an interframe wire .

Claims 10-11 and, 13-19  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spitzer et. al. ((US 6023372) here after referred to as Spitzer’372’) in view of Breed (US 7126583)in further view of Kosugi et. al. (US 6050717) in further view of Howell et. al. (US 7621634).

Regarding claim 10 Spitzer’372’ teaches (figs. 1 and 6-8) a method of using electronic eyewear, the method comprising:
electronic eyewear coupled to a frame (34; col. 3, lines 30-35);
displaying information to a wearer of the eyewear with a display detachably coupled to the frame (34; col. 3, lines 30-35).
Spitzer’372’ does not teach coupling a detachable power supply to an electronic docking station coupled to a frame of the electronic eyewear, providing electrical power from the detachable power supply to an electronic component and controlling the display via the attachment to the frame.
Kosugi teaches coupling a detachable power supply to an electronic docking station coupled to a frame of the electronic eyewear (112; col. 4, lines 15-36),
 providing electrical power from the detachable power supply to an electronic component (112; col. 4, lines 15-36).

Spitzer’372’ further does not teach a notification received via the wireless device and the controller controlled via the wireless device
Breed teaches an HMD with notification received via the wireless device and the controller controlled via the wireless device (Col. 21 lines 32-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the electronic frame as taught by Spitzer’372’ with the wireless communication system of Breed for the benefit of non-tethered communication with the hmd.
Spitzer’372’ further does not teach providing electrical power to the display via an attachment to the frame.
Howell teaches providing electrical power to the display via an attachment to the frame (col. 8, lines 16-38).
It would have been obvious to one having ordinary skill in the art before the invention to have modified the HMD as taught by Spitzer’372’ with an interframe wire system as taught by Howell for the benefit of reducing wire damage during use and storage.

Regarding claim 11 Spitzer’372’ teaches (figs. 1 and 6-8) a method of using electronic eyewear, except where coupling the detachable power supply to the electronic docking station comprises inserting a male electrical prong or a male Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).

Regarding claim 13 Spitzer’372’ as teaches(figs. 1 and 6-8) a method of using electronic eyewear except for, further comprising: conducting an electrical signal from the electronic docking station via a pair of conductors disposed along at least a portion of the frame.
Howell teaches conducting an electrical signal from the electronic docking station via a pair of conductors disposed along at least a portion of the frame (col. 8, lines 16-38).
It would have been obvious to one having ordinary skill in the art before the invention to have modified the HMD as taught by Spitzer’372’ with an interframe wire system as taught by Howell for the benefit of reducing wire damage during use and storage.

Regarding claim 14 Spitzer’372’ teaches (figs. 1 and 6-8) a method of using electronic eyewear, further comprising: coupling the display to the frame (col. 1, lines 41-49).



Regarding claim 16 Spitzer’372’ teaches (figs. 1 and 6-8) a method of using electronic eyewear, where the display is a monocular display and further comprising: pivoting the monocular display about a pivot point (col. 5, lines 50-63; col.7, lines 11-15).

Regarding claim 17 Spitzer’372’ teaches (figs. 1 and 6-8) a method of using electronic eyewear, further comprising: ocusing and/or attenuating light propagating towards an eye of the wearer of the eyewear with a lens attached to the frame (col.3, lines 36-43).

Regarding claim 18 Spitzer’372’ teaches (figs. 1 and 6-8) a method of using electronic eyewear except for, further comprising: providing an audio signal from the electronic device to the wearer of the eyewear.
Howell teaches a speaker (426), coupled to the frame, to provide an audio signal from the electronic device to the wearer of the eyewear (col. 8, lines 16-38).
It would have been obvious to one having ordinary skill in the art before the invention to have modified the HMD as taught by Spitzer’372’ with an interframe wire system as taught by Howell for the benefit of reducing wire damage during use and storage.

Regarding claim 19 Spitzer’372’ teaches (figs. 1 and 6-8) a method of using electronic eyewear except, where the audio signal enables a telephone conversation by the wearer of the eyewear.
Howell teaches where, the speaker is configured to enable a telephone conversation by the wearer of the eyewear (col.9, line 63 – col.10, line 8).
It would have been obvious to one having ordinary skill in the art before the invention to have modified the HMD as taught by Spitzer’372’ with an interframe wire system as taught by Howell for the benefit of reducing wire damage during use and storage.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spitzer et. al. ((US 6023372) here after referred to as Spitzer’372’) in view of Breed (US 7126583)in further view of Kosugi et. al. (US 6050717) in further view of Howell et. al. (US 7621634) in further view Renk (US 6007363)

Regarding claim 12 Spitzer’372’ teaches (figs. 1 and 6-8) a method of using electronic eyewear except for, further comprising: recharging the detachable power supply.
Renk teaches an enclosure (110) coupled to the frame, the enclosure containing a power supply configured to power an electronic component coupled to the frame (col. 1, lines 10-14; col. 6, lines  42-49).
.

Claims 20-22 and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spitzer et. al. ((US 6023372) here after referred to as Spitzer’372’) in view of Breed (US 7126583) in further view of Kosugi et. al. (US 6050717)

Regarding claim 20 Spitzer’372’ teaches (figs. 1 and 6-8) Eyewear comprising: 
a frame (34; col. 3, lines 30-35);
a lens (24) attached to the frame (col.3, lines 39-43);
a hinge attached to the frame (col. 5, lines 50-63; col.7, lines 11-15);
and a monocular display, attached to the hinge, to show information to the wearer of the eyewear (col. 5, lines 50-63; col.7, lines 11-15),
where the hinge is configured to allow the wearer of the eyewear to adjust a position of the monocular display (col. 5, lines 50-63; col.7, lines 11-15), 
Spitzer’372’ further does not teach where the information comprises a notification received via the wireless device and the controller controlled via the wireless device.
Breed teaches an HMD with notification received via the wireless device and the controller controlled via the wireless device (Col. 21 lines 32-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the electronic frame as taught by Spitzer’372’ with the 
Spitzer’372’ does not each where the Display is powered and controlled via an attachment to the frame
Kosugi teaches an electronic docking station (112; col. 4, lines 15-36).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the electronic frame as taught by Spitzer’372’ with the control unit as taught by Kosugi for the benefit of greater control over the HMD.

Regarding claim 21 Spitzer’372’ teaches (figs. 1 and 6-8) Eyewear, where the lens is configured to focus and/or attenuate light propagating towards an eye of the wearer of the eyewear (col.3, lines 36-43).

Regarding claim 22 Spitzer’372’ teaches (figs. 1 and 6-8) Eyewear, where the monocular display is on an opposite side of the lens from an eye of a wearer of the eyewear (col.3, lines 36-43).

Regarding claim 26 Spitzer’372’ teaches (figs. 1 and 6-8) Eyewear where the hinge is configured to pivot the monocular display about a pivot point (col. 5, lines 50-63; col.7, lines 11-15).

Regarding claim 27 Spitzer’372’ teaches (figs. 1 and 6-8) Eyewear except where the wireless device is a phone.

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the electronic frame as taught by Spitzer’372’ with the wireless communication system of Breed for the benefit of non-tethered communication with the hmd.

Regarding claim 28 Spitzer’372’ teaches (figs. 1 and 6-8) Eyewear except where the notification is an email. 
Breed teaches where the notification is an email (Col. 22, lines 46-59).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the electronic frame as taught by Spitzer’372’ with the wireless communication system of Breed for the benefit of non-tethered communication with the hmd.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spitzer et. al. ((US 6023372) here after referred to as Spitzer’372’) in view of Breed (US 7126583) in further view of Renk (US 6007363) in further view of Kosugi et. al. (US 6050717).

Regarding claim 23 Spitzer’372’ teaches (figs. 1 and 6-8) Eyewear, except for an enclosure coupled to the frame, the enclosure containing a power supply configured to power an electronic component coupled to the frame.

It would have been obvious to one having ordinary skill in the art before the invention to have modified the HMD display as taught by Sptizer and modified by Eberl with a rechargeable power source as taught by Renk for the benefit of a power pack that has magnetic alignment and utilization during battery charging.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spitzer et. al. ((US 6023372) here after referred to as Spitzer’372’) in view of Breed (US 7126583) in further view of Renk (US 6007363) in further view of Kosugi et. al. (US 6050717) in further view of Howell et. al. (US 7621634).

Regarding claim 24 Spitzer’372’ teaches (figs. 1 and 6-8) Eyewear except for, further comprising: a speaker, coupled to the frame, to provide an audio signal to the wearer of the eyewear.
Howell teaches a speaker (426), coupled to the frame, to provide an audio signal to the wearer of the eyewear (col. 8, lines 16-38).
It would have been obvious to one having ordinary skill in the art before the invention to have modified the HMD as taught by Spitzer’372’ with an interframe wire system as taught by Howell for the benefit of reducing wire damage during use and storage.

25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spitzer et. al. ((US 6023372) here after referred to as Spitzer’372’) in view of Breed (US 7126583) in further view of Kosugi et. al. (US 6050717) in further view of Swab (US 2002/0159023).

Regarding claim 25 Spitzer’372’ teaches (figs. 1 and 6-8) Eyewear except where the information further comprises a heart rate of the wearer of the eyewear, a pace of the wearer of the eyewear, and a distance.
Swab teaches where the information further comprises a heart rate of the wearer of the eyewear, a pace of the wearer of the eyewear, and a distance (para. 0009).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the electronic frame as taught by Spitzer’372’ with the notification of Swab for the benefit of monitoring the performance and health conditions of the wearer during athletic activities.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Robert E. Tallman/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	19 March 2021